Citation Nr: 0009424	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-19 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran served on active duty in the Air Force from April 
1976 to May 1982 and on active duty in the Navy from May 1982 
to July 1986.  He also had service in the Naval Reserves from 
November 1986 through January 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the veteran educational assistance 
benefits under the Montgomery GI Bill (Chapter 30).


FINDINGS OF FACT

1.  The veteran was on active duty from April 1976 to July 
1986.  He also had reserve service from November 1986 through 
January 1995. 

2.  The veteran had remaining eligibility for Chapter 34 
educational assistance as of December 31, 1989.

3.  The veteran was discharged from active duty on July 15, 
1986 for the  convenience of the government due to failure 
for selection of promotion.

4.  The veteran completed less than two years of active duty 
after June 30, 1985, and was not discharged or released from 
active duty because of a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, for hardship, involuntarily for convenience of 
the Government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of his own willful misconduct.




CONCLUSION OF LAW

The criteria for basic service eligibility for entitlement to 
educational assistance under Chapter 30, Title 38, United 
States Code, have not been met.  38 U.S.C.A.    §§ 3011, 3012 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.6(b), 3.14(d), 
21.7040, 21.7044, (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is eligible for Chapter 30 
educational assistance benefits based on his active duty from 
April 1976 to July 1986, as well as his Naval Reserve service 
from 1986 until his retirement in 1995.  He claims 
eligibility based on his lengthy service, the fact that he 
was discharged from active duty for the convenience of the 
government, and because he was provided erroneous information 
concerning eligibility for educational assistance benefits 
prior to his separation from active duty.  After considering 
each of these arguments, the Board finds no legal basis to 
award Chapter 30 education benefits.

The veteran's Certificates of Release or Discharge from 
Active Duty (DD Forms 214) confirm that he served on active 
duty from April 14, 1976, to May 5, 1982, and from May 6, 
1982, to July 15, 1986, as noted above.  The narrative reason 
for the last discharge was listed as "FAILURE FOR SELECTION 
OF PROMOTION."  A record from the Department of Defense 
confirms that this discharge was for the convenience of the 
government.  The veteran's final physical examination for 
release from active duty was conducted in June 1986.  It 
noted hat he had some back problems, but found him physically 
qualified for separation.  Thereafter, the veteran served in 
the Naval Reserves from November 1986 to January 31, 1995.  
Physical examinations from his reserve service also found him 
physically qualified for active service.  

The VA has established that the veteran has several service 
connected disabilities, including a back condition attributed 
to trauma in service which is rated as 10 percent disabling.  

The Board observes that for purposes of the Chapter 30 
program, the term "active duty" means full-time duty in the 
Armed Forces, other than active duty for training.  38 
U.S.C.A. § 101(21)(A) (West 1991); 38 C.F.R. § 21.7020 
(b)(1)(A) (1999).  

An individual may be entitled to educational assistance under 
Chapter 30 if he first entered on active duty as a member of 
the Armed Forces after June 30, 1985 under 38 U.S.C.A. § 
3011(a)(1)(A); or he was eligible for educational assistance 
under Chapter 34 as of December 31, 1989 under 38 U.S.C.A. § 
3011(a)(1)(B); 38 C.F.R. § 21.7040.  In this case, the 
evidence of record indicates that the veteran first entered 
active duty in April 1976; therefore, he does not qualify for 
Chapter 30 educational benefits under 38 U.S.C.A. § 
3011(a)(1)(A).

Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), veterans with 
remaining Chapter 34 eligibility may, under certain 
conditions, qualify for continued educational assistance 
under Chapter 30.  To convert Chapter 34 benefits to Chapter 
30 benefits, a veteran must have served on active duty during 
the period between October 19, 1984, and July 1, 1985, and 
have continued on active duty without a break in service for 
three years after June 30, 1985, or have been discharged 
after June 30, 1985, (I) for a service-connected disability, 
for a preexisting medical condition not characterized as a 
disability, for hardship, or for a physical or mental 
condition that was not characterized as a disability; (II) 
for the convenience of the Government if the individual 
completed not less than 30 months of continuous active duty 
after that date (June 30, 1985); or (III) involuntarily for 
convenience of the Government as a result of a reduction in 
force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 
21.7044(a).

The record indicates that the veteran had remaining Chapter 
34 eligibility as of December 31, 1989, and the Board assumes 
this to be correct.  However, he did not serve on active duty 
continuously for three years after June 30, 1985, nor was he 
discharged after June 30, 1985 for any of the aforementioned 
reasons.  In this respect, no evidence shows that the veteran 
was discharged because of a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, for hardship, or for a physical or mental 
condition that was not characterized as a disability.  The 
veteran has testified that his continuation on flight status 
was precluded because of his back problems, and this affected 
his subsequent promotion potential, and thus led, at least 
indirectly to his release due to failure of selection.  This 
is not corroborated by his service medical records which note 
only that he was suspended from special duty for two days 
following his September 1983 flight accident, but was 
subsequently found physically qualified.  In any event, since 
it was not a listed, documented factor for discharge, it 
simply is not within the scope of the statutory exception 
based on physical disability.  

In addition, the veteran has argued that VA educational 
assistance is warranted because he was involuntarily 
separated for the convenience of the government.  As noted, 
service documents reflect that the veteran was indeed 
separated for the convenience of the government.  However, he 
was discharged after having completed only 13 months of 
active service subsequent to June 30, 1985, and his 
involuntary separation was not due to a reduction in force, 
only one of the many possible reasons for involuntary 
separation.  Thus, the provisions of 38 U.S.C.A. § 
3011(a)(1)(B) do not confer eligibility.  

The veteran has not contended, nor does the record show, that 
his service in the Naval Reserves constitutes active duty 
under Chapter 30.  A review of the veteran's anniversary 
summary sheet shows no active duty service following his 
discharge in 1986.  Hence, the veteran's service in the Naval 
Reserves cannot be construed as showing that the veteran 
served on "active duty" continuously for three years after 
June 30, 1985 for the purpose of determining Chapter 30 
eligibility.  

The Board has also considered the veteran's assertion that 
his reserve duty following service was sufficient to 
establish eligibility for conversion.  Basic educational 
assistance  eligibility is warranted for an individual who 
first becomes a member of the Armed Forces or first enters on 
active duty of the Armed Forces after June 30, 1985.  
38 U.S.C.A. § 3012(a)(1)(A).  However, as previously noted, 
the veteran first went on active duty in the Air Force in 
April 1976, clearly prior to June 30, 1985.  The veteran 
therefore did not, after June 30, 1985, first becomes a 
member of the Armed Forces or first enter on active duty as a 
member of the Armed Forces.  Thus, the provisions of 38 
U.S.C.A. § 3012(a)(1)(A) precludes the basic form of 
eligibility to educational assistance.  Id.

38 C.F.R. § 3012(a)(1)(B) also permits veterans with 
remaining Chapter 34 eligibility to convert to the Chapter 30 
program if, after serving at least two years following June 
30, 1985, and beginning within one year following separation 
from active duty, the individual serves at least four 
continuous years in the Selected Reserves.  38 U.S.C.A. § 
3012(a)(1)(B); 38 C.F.R. § 21.7044(b).  Prior to the July 
1999 Board hearing, the veteran had been informed that one 
reason he was not eligible for Chapter 30 benefits was his 
lack of four years of satisfactory service in the Selected 
Reserves.  At the hearing, his primary argument was that he 
had, indeed, fulfilled that requirement and he submitted 
extensive documentation which clearly shows that his reserve 
service from late 1986 to early 1995 was satisfactory service 
in the Selected Reserves.  Nevertheless, even though the 
veteran served more than four continuous years with the Naval 
Reserves from November 1986 to January 1995, he did not meet 
the threshold requirement of two continuous years of active 
duty after June 30, 1985.  As such, the requisite criteria in 
this regard have not been met.  Id. 38 U.S.C.A. § 
3012(b)(1)(A) allows some exceptions to the requirement of 2 
years of active duty, for reasons which are essentially 
identical to the exceptions set out under 38 U.S.C.A. § 
3011(a)(1)(B); however, as discussed above, the veteran does 
not meet any of these very specific and limited exceptions.  
The Board would note that 38 U.S.C.A. § 3012(b)(1)(A) 
specifies that benefits would be possible for one who was 
discharged after 20 months of active duty for the convenience 
of the government (vice the 30 month period set out in 38 
U.S.C.A. § 3011), but since the veteran only completed about 
13 months of active duty after June 1985, he clearly does not 
meet even this more liberal standard.  

Finally, the Board has considered the veteran's argument that 
entitlement to educational assistance is warranted on the 
basis that he was provided erroneous information concerning 
eligibility for such benefits prior to his separation from 
active duty.  In Harvey v. Brown, 6 Vet. App. 416 (1994), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that the remedy for breach of any obligation of 
the military to provide accurate information about 
eligibility before and after discharge cannot involve payment 
of benefits where the statutory eligibility requirements for 
those benefits are not met.  Regrettably, the statutory 
requirements for eligibility for Chapter 30 benefits are 
complex-particularly so for those whose service straddled the 
effective date of the law, and for those with unusual 
combinations of service, such as the veteran.  Although the 
Board is sympathetic to the veteran's concerns, the governing 
law and regulatory provisions, cited above, mandate that an 
eligible individual have certain qualifying service in order 
to be eligible for Chapter 30 educational assistance 
benefits, and the veteran simply does not fall within any of 
the exceptions within the statute as written.

The Board acknowledges the veteran's lengthy and honorable 
service; however, the Board is not free to ignore or create 
further exceptions to those set out by laws passed by 
Congress.  38 U.S.C.A. § 7104.  The applicable law is 
specific as to the criteria for the benefit sought on appeal.  
Here, there is simply no legal basis to award the veteran 
entitlement to Chapter 30 educational assistance benefits.  
Where the law and not the evidence is dispositive, the appeal 
must be terminated or denied.  Sabonis v. Brown, 6 Vet. App. 
426 (1994) (where the law and not the evidence is dispositive 
of the issue, the claim must be denied because of a lack of 
entitlement under the law).








ORDER

Eligibility for Chapter 30 educational assistance benefits is 
denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

